Name: Commission Regulation (EEC) No 2830/79 of 14 December 1979 authorizing the conclusion of long-term private storage contracts for certain table wines for the 1979/80 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12. 79 Official Journal of the European Communities No L 320/51 COMMISSION REGULATION (EEC) No 2830/79 of 14 December 1979 authorizing the conclusion of long-term private storage contracts for certain table wines for the 1979/80 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2594/79 (2), and in particular Articles 7 (6) and 9 (5) thereof, Whereas the estimates for 1979/80 show that the quantity of table wines available at the beginning of that year exceeds total foreseeable requirements for the said year by more than four months' consump ­ tion ; whereas, consequently, the conditions for autho ­ rizing the conclusion of long-term storage contracts under Article 7 (4) of the abovementioned Regulation are fulfilled : particular of the quantities available, which are such as to justify the conclusion of long-term contracts, provi ­ sion should be made for increasing by 10 % the rates of aid specified in Article 11 of Commission Regula ­ tion (EEC) No 2600/79 (3) ; whereas, however, a 20 % increase should be provided for contracts for table wines of a higher quality, and therefore of a higher price, than the average table wines which may be subject to long-term storage contracts ; Whereas, in order to relieve the market on a more lasting basis and to prevent further difficulties after the expiry of the short-term contracts already concluded, it appears advisable to permit the conclu ­ sion of long-term storage contracts for wine covered by short-term contracts concluded before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, Whereas the abovementioned estimates reveal the existence of surpluses for all types of table wine and for table wines which stand in close economic relation ­ ship to those types of table wine ; whereas provision should therefore be made to enable long-term contracts to be concluded for those types of table wine ; Whereas Article 9 (4) of Regulation (EEC) No 337/79 lays down that, for long-term contracts, the amount of the aid may be increased to 20 % ; whereas, in view of the conditions prevailing in this wine year, and in HAS ADOPTED THIS REGULATION : Article 1 1 . Authorization is hereby given for the conclusion of long-term storage contracts for all types of table wine and for table wines which stand in close economic relationship to those types of table wine, provided that they meet the following conditions : I. White wines 10 % vol ; 4-5 grams per litre ; nine milliequivalents per litre ; 1 60 milligrams per litre ; 2-5 grams per litre ; good for 24 hours ; (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c) maximum volatile acidity : (d) maximum sulphur dioxide content : (e) maximum residual sugar content : (f) resistance with exposure to air : (g) absence of abnormal taste. (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . V) OJ No L 297, 24. 11 . 1979, p. 4. (3) OJ No L 297, 24. 11 . 1979, p . 15 . No L 320/52 Official Journal of the European Communities 15 . 12. 79 II . Red wines (a) minimum actual alcoholic strength : 10 % vol ; (b) minimum total acidity (expressed as tartaric acid) :  for wine of an actual alcoholic strength below 1 1 % vol : five grams per litre,  for wine of an actual alcoholic strength of 1 1 % vol or more : 4.5 grams per litre ; (c) maximum volatile acidity : *  for wine of an actual alcoholic strength below 1 2.5 % vol : 12 milliequivalents per litre,  for wine of an actual alcoholic strength of 1 2.5 % vol or more : 14 milliequivalents per litre ; 125 milligrams per litre ; 2.5 grams per litre ; good for 24 hours ; (d) maximum sulphur dioxide content : (e) maximum residual sugar content : (f) resistance with exposure to air : (g) absence of abnormal taste ; (h) absence of hybrids. Rose wines must comply with the conditions laid down above for red wines except as regards their content of sulphur dioxide, for which the same limits apply as in the case of white wines. Conditions (a), (d) and (e) shall not apply to wines of types R III , A II and A III . 2 . For the purposes of this Regulation 'close economic relationship' means, for table wines of type :  A I , those white table wines with an actual alcoholic strength of not less than 1 2 % vol and not more than 14% vol , not belonging to type A II or type A III,  R I , those red wines with an actual alcoholic strength of not less than 1 2 % vol and not more than 12.5% vol , not belonging to type R III ,  R II, those red table wines with an actual alcoholic strength of more than 1 2.5 % vol and not more than 14.5 % vol , not belonging to type R III . Article 2 For the storage contracts referred to in Article 1 , the aid provided for in Article 11 of Regulation (EEC) No 2600/79 shall be increased by 10 % . However, the said aid shall be increased by 20 % in the case of table wines meeting the following conditions : I. White wines (a) minimum actual alcoholic strength : 1 1 % vol ; (b) minimum total acidity (expressed as tartaric acid) : 4.5 grams per litre ; (c) maximum volatile acidity : eight milliequivalents per litre ; (d) maximum sulphur dioxide content : 140 milligrams per litre ; (e) maximum residual sugar content : two grams per litre ; (f) resistance with exposure to air : good for 24 hours ; (g) absence of abnormal taste . 15. 12. 79 Official Journal of the European Communities No L 320/53 II . Red wines (a) minimum actual alcoholic strength : 1 1 % vol ; (b) minimum total acidity (expressed as tartaric acid) : 4.5 grams per litre ; (c) maximum volatile acidity : 1 1 milliequivalents per litre ; (d) maximum sulphur dioxide content : 100 milligrams per litre ; (e) maximum residual sugar content : two grams per litre ; (f) resistance with exposure to air : good for 24 hours ; (g) absence of abnormal taste ; (h) absence of hybrids . Rose wines must comply with the conditions laid down above for red wines except as regards their sulphur dioxide content for which the same limits as those fixed for white wines shall apply. Conditions (a), (d), and (e) shall not apply to table wines of types R III , A II and A III . Article 3 Short-term contracts concluded before the date of entry into force of this Regulation , shall , at the request of the party concerned, be terminated in respect of those quantities for which at the time of such termination that party enters into a long-term storage contract . In this event, for the quantities thus placed under a long-term storage contract, entitle ­ ment to short-term storage aid shall not be lost in respect of the period during which they were the subject of the short-term contract . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1979 . For the Commission Finn GUNDELACH Vice-President